Walker, J.
This case was before this court for decision in 1888, (26 Tex., 516,) and the decision of the case gave plain directions for a second trial; and so far as we can see from the record, the court below has very correctly pursued the instructions of this court. The law of the case was settled. One question of fact, material to ascertain the rights of the parties, was left to be tried, namely: Did the deed of gift from Sideck to Teal in 1832, exceed in amount one-fifth the value of his property ? If not, it was good under the Spanish law, then in force. The jury have found' this fact for the defendant in error, and we see no reason for disturbing it. The exceptions of plaintiff in error are not well taken.
The judgment of the District Court is affirmed, with costs to the defendant in error.
Affirmed,